Citation Nr: 1316270	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  11-21 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for a laceration of the left index finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On his July 2011 VA Form 9, the Veteran indicated that he wished to have a Travel Board hearing at his local RO.  His representative reiterated this request on his behalf in a May 2013 submission.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2012).

A Travel Board hearing must now be scheduled.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.  Once the hearing is conducted, or in the event that the Veteran cancels the hearing or fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

